State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 29, 2015                   517508
________________________________

In the Matter of the Claim of
   STEPHANY WORTHINGTON,
                    Claimant,
      v
                                            MEMORANDUM AND ORDER
SAMARITAN MEDICAL CENTER,
                    Appellant.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   December 16, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Lynch and Clark, JJ.

                             __________


      Wolff Goodrich & Goldman, LLP, Syracuse (Robert E. Geyer
Jr. of counsel), for appellant.

      Eric T. Schneiderman, Attorney General, New York City
(Donya Fernandez of counsel), for Workers' Compensation Board,
respondent.

                             __________


Clark, J.

      Appeal from a decision of the Workers' Compensation Board,
filed December 7, 2012, which ruled that claimant sustained a
work-related injury and awarded her workers' compensation
benefits.

      Claimant, a registered nurse, injured her right foot, left
wrist and face after she fell while making her rounds and
checking on patients during her shift at the hospital. According
to claimant, she was walking down the hallway when her foot
                              -2-                517508

became stuck and she fell forward sustaining her injuries.
Claimant subsequently applied for workers' compensation benefits.
Following a hearing, a Workers' Compensation Law Judge found that
claimant sustained a work-related injury and awarded benefits.
The Workers' Compensation Board affirmed that decision. This
appeal ensued.

      We affirm. "Whether a compensable accident has occurred is
a question of fact to be resolved by the Board and its
determination will not be disturbed when supported by substantial
evidence" (Matter of Cicciarelli v Westchester Health Care Corp.,
86 AD3d 733, 734 [2011] [citation omitted]). Furthermore, absent
substantial evidence to the contrary, a presumption exists that
an accident that occurs in the course of employment arises out of
that employment (see Workers' Compensation Law § 21 [1]; Matter
of Enriquez v Home Lawn Care & Landscaping, Inc., 77 AD3d 1149,
1151 [2010]; Matter of Lopez v City Univ. of N.Y., 299 AD2d 645,
646 [2002]). The Board credited claimant's testimony regarding
the nature of the fall, namely, that it occurred because her foot
stuck to the floor and not because she lost consciousness or
experienced any kind of medical episode. Although the employer
presented medical testimony that offered a variety of alternative
causes for claimant's fall, including her preexisting diabetic
condition and other idiopathic medical conditions, such
conclusions were based upon mere speculation and were
insufficient to rebut the statutory presumption contained in
Workers' Compensation Law § 21. According deference to the
Board's resolution of credibility issues with regard to the
conflicting medical evidence and witness testimony (see Matter of
Camby v System Frgt., Inc., 105 AD3d 1237, 1238 [2013]; Matter of
Roberts v Waldbaum's, 98 AD3d 1211, 1211 [2012]), we find that
substantial evidence supports the Board's determination that
claimant's injuries arose out of and in the course of her
employment (see Matter of Booker v Intermagnetics Gen. Corp., 53
AD3d 743, 745 [2008]; Matter of Scalzo v St. Joseph's Hosp., 297
AD2d 883, 884 [2002]).

     Lahtinen, J.P., McCarthy, Rose and Lynch, JJ., concur.
                        -3-                  517508

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court